 Case 4:16-cr-00216-WTM-CLR Document 101 Filed 12/01/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


UNITED STATES OF AMERICA


             V.                                     CR 416-216


CORINTHIAN BOSTIC


                                     ORDER


      Recognizing the sensitive nature of the information contained therein, and

pursuant to the Government's motion to seal Exhibit C to its response to

Defendant's motion for compassionate release, the Government's motion is hereby

GRANTED,and the Clerk is directed to SEAL Exhibit C with access limited to the

parties and the Court until further Order of this Court.

      SO ORDERED this          day of Novombcr 2020.




                                       UNITED STATES DISTRrCT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
